Name: 2011/901/EU: Council Decision of 12Ã December 2011 on the conclusion of the Agreement on the promotion, provision and use of Galileo and GPS satellite-based navigation systems and related applications between the European Community and its Member States, of the one part, and the United States of America, of the other part
 Type: Decision
 Subject Matter: international affairs;  communications;  organisation of transport;  European construction;  America
 Date Published: 2011-12-31

 31.12.2011 EN Official Journal of the European Union L 348/1 COUNCIL DECISION of 12 December 2011 on the conclusion of the Agreement on the promotion, provision and use of Galileo and GPS satellite-based navigation systems and related applications between the European Community and its Member States, of the one part, and the United States of America, of the other part (2011/901/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 171 and Article 172, first subparagraph, in conjunction with Article 218 (6) (a) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 30 September 1999, the Council authorised the Commission to open negotiations with the United States of America for the conclusion of an agreement concerning the development of a Civil Global Navigation System. (2) In accordance with the decision of the Council of 22 June 2004, the Agreement on the promotion, provision and use of Galileo and GPS satellite based navigation systems and related applications between the European Community and its Member States, of the one part, and the United States of America, of the other part (Agreement), was signed in Dromoland Castle, Ireland, on 26 June 2004 and has been provisionally applied since 1 November 2008, pending its entry into force. (3) Member States will be represented, as appropriate, in the working groups established by virtue of the Agreement. (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement on the promotion, provision and use of Galileo and GPS satellite-based navigation systems and related applications between the the European Community and its Member States, of the one part, and the United States of America, of the other part, is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union deliver to the United States of America the diplomatic note provided for in Article 20(1) of the Agreement (2) and make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as to the European Union .. Article 3 1. The Union shall be represented in the working groups established under Article 13 of the Agreement by a representative of the Commission and the Member States, as appropriate, by their respective representative. 2. The information referred to in Article 19(2) of the Agreement shall be provided jointly by the Union and the Member States. The Commission shall present the information on behalf of the Union and the Member States. 3. The position to be taken by the Union in the groups referred to in paragraph 6 of the Annex to the Agreement shall be adopted by the Council, on a proposal from the Commission. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 December 2011. For the Council The President S. NOWAK (1) Opinion delivered on 26 October 2010. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.